 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   AYLWIN JOHNSON, JR.,                                 Case No. 1:17-cv-00755-LJO-EPG (PC)
10                 Plaintiff,                             ORDER GRANTING COUNSEL SANJAY
11         v.                                             SCHMIDT’S REQUEST FOR A
                                                          CONFIDENTIAL TELEPHONE CALL
12   CALIFORNIA FORENSIC MEDICAL                          WITH PLAINTIFF
     GROUP, et al.,
13                                                        ORDER DIRECTING CLERK TO SERVE A
                   Defendants.                            COPY OF THIS ORDER ON THE
14
                                                          WARDEN AND LITIGATION
15                                                        COORDINATOR AT CALIFORNIA
                                                          CORRECTIONAL INSTITUTION
16

17          Aylwin Johnson, Jr. (“Plaintiff”), is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          The Court held a telephonic discovery and status conference on October 26, 2018.
20   Plaintiff appeared on behalf of himself, and Jerome Varanini appeared on behalf of Defendants.
21   Potential pro bono counsel for Plaintiff, Sanjay Schmidt, also appeared.
22          At the conference Sanjay Schmidt requested a confidential telephone call with Plaintiff.
23   For the reasons stated on the record, the Court will grant this request.
24          In accordance with the above, IT IS ORDERED THAT:
25              1. Sanjay Schmidt’s request for a confidential telephone call with Plaintiff is
26                  GRANTED;
27              2. The Warden, Litigation Coordinator, and other correctional staff as needed at
28                  California Correctional Institution shall facilitate a confidential telephone call



                                                      1
 1                 between Aylwin Johnson, Jr., and attorney Sanjay Schmidt;
 2              3. The confidential telephone call shall be placed on Friday, November 2, 2018,
 3                 to begin at 1:30 p.m., and shall continue, without interruption, for a maximum
 4                 of sixty (60) minutes or until completed, whichever is earlier. Correctional staff
 5                 shall initiate the telephone call by calling attorney Schmidt at (415)-563-8583;
 6              4. The telephone conversation shall be a confidential communication between
 7                 attorney Schmidt and Aylwin Johnson, Jr., and conducted so as not to be
 8                 overheard by correctional staff or others. Correctional staff, however, may keep
 9                 Aylwin Johnson, Jr., under visual surveillance during the telephone
10                 conversation;
11              5. Failure to comply with this order may result in the imposition of sanctions; and
12              6. The Clerk of Court is directed to serve this order via email on the Warden and
13                 the Litigation Coordinator at California Correctional Institution.
14
     IT IS SO ORDERED.
15

16
       Dated:     October 29, 2018                            /s/
17                                                      UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28




                                                    2
